Per Curiam
If Shelly was the owner the sheriff rightfully seized and took *449possession of the property at the suit of his judgment creditors. But the interpleader was framed because the Advance Coal Company claimed it. When the issue was ended by the judgment of the interpleader that the property levied was that of the Advance Coal Company, it was entitled to the possession and to that company the sheriff was bound to deliver the property. If as between it and Shelly the latter is entitled to the possession he must sue the Advance Coal Company upon his claim that they wrongfully detain it.
Judgment affirmed.